54 F.3d 785NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Christina F. DOUCETTE, Plaintiff-Appellant,v.MARCOR RESORTS, LPV, a Nevada Limited Partnership dba RioSuite Hotel & Casino; Anthony Botta, Defendants-Appellees.
No. 94-16029.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Christina Doucette appeals the district court's dismissal, without prejudice, of her complaint brought under Title VII, 42 U.S.C. Sec. 2000e et seq., for failure to serve the complaint within 120 days of filing.  See Fed.  R. Civ. P. 4(m).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order entered May 12, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3